FILED
                                                                COURT OF APPEALS DIV I
                                                                 STATE OF WASHINGTON

                                                                 Z0IUAN2I     AHIIs U8




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MICHAEL SMITH,                                No. 69408-1-1

                          Appellant,          DIVISION ONE




DEPARTMENT OF LABOR &                         UNPUBLISHED OPINION
INDUSTRIES, and EASTSIDE
GLASS & SEALANTS,

                          Respondents.        FILED: January 21, 2014

      Schindler, J. — Michael Smith challenges dismissal of his appeal of the decision

and order of the Board of Industrial Insurance Appeals. Because Smith did not comply

with the mandatory statutory service requirements of RCW 51.52.110, we affirm.

                                         FACTS

      The facts are undisputed. On December 19, 2011, the Board of Industrial

Insurance Appeals (Board) issued a decision and order denying Smith's request for

worker compensation benefits. Smith's attorney received a copy of the Board's decision

and order on December 21, 2011. Smith filed a notice of appeal in the superior court on

January 20, 2012. Smith mailed a copy of the notice of appeal to the Department of

Labor and Industries (Department), the Board, and the Attorney General's Office (AGO),

with a postmark of January 23, 2012.
No. 69408-1-1/2



      The Department filed a motion to dismiss for failure to perfect the appeal. The

Department argued that Smith did not comply with the statutory requirement to serve a

copy of the notice of appeal on the Department and the Board within 30 days after the

Board's decision and order as required by RCW 51.52.110. The Department provided

copies of the envelopes with a postmark of January 23, 2012 that were sent to the

Department, the Board, and the AGO.

       In opposition, Smith submitted a declaration from his attorney and the attorney's

paralegal. The paralegal stated that she had "no specific recollection of the filing or

mailing" of the notice of appeal but, based on the certificate of service, believed that she

had mailed the notice of appeal "in sealed envelopes, with postage prepaid" to the

Department, the Board, and the AGO on January 20, 2012. Smith's attorney stated that

"[i]n the week leading up to January 20, 2012, the region suffered from severe winter

snow and ice storms" but "we did not lose power and were open for business."

       The superior court scheduled an evidentiary hearing on service. Witnesses for

the Board, the Department, and the AGO testified that they did not receive the notice of

appeal until January 25, 2012. Smith's paralegal testified that "[according to my

Certificate of Service it says I mailed it on January 20th and that's all I can rely on." The

paralegal was not able to explain why the envelopes were postmarked January 23,

2012. The paralegal did not recall snow or ice causing her any problems that day.

       At the conclusion of the hearing, the court found that Smith did not timely serve

the notice of appeal: "[W]hat was consistent with each of the State's witnesses is that
No. 69408-1-1/3



they recall receiving only one envelope, all those envelopes were dated January 23rd,

there's no record of any envelopes dated January 20th." However, the court reserved

ruling on the motion to dismiss pending submission of additional briefing on whether the

court had discretion to allow the appeal to proceed despite untimely service.

       Following submission of additional briefing, the court granted the motion to

dismiss and entered findings of fact and conclusions of law. The findings state:

       1.1   On December 21, 2011, Plaintiff's counsel received the Board of
             Industrial Insurance Appeals' Decision and Order dated December
             19,2011.
       1.2   Plaintiffs 30-day time limit to file and serve his notice of appeal
             expired on January 20, 2012.
       1.3   On January 20, 2012, Plaintifffiled an appeal to the December 19,
             2011 Decision and Order with the King County Superior Court.
       1.4   Plaintiff served the Board, the Department, and the Attorney
             General's Office on or after January 23, 2012.

The court concluded that Smith's appeal had not been perfected as required by RCW

51.52.110. Smith appeals.

                                           ANALYSIS

       On appeal, Smith does not challenge the court's findings.1 Smith concedes he

did not serve the notice of appeal on the Board, the Department, or the AGO within the

30-day time limit as required by RCW 51.52.110. Nevertheless, Smith asserts that the

superior court erred in failing to recognize it had the discretion to allow his appeal to

proceed despite untimely service.



       1Unchallenged findings are verities on appeal. In re Marriage ofVander Veen, 62 Wn. App. 861,
865, 815 P.2d 843 (1991).
No. 69408-1-1/4



      We review de novo a superior court's dismissal of an action for insufficient

service of process. Witt v. Port of Olvmpia. 126 Wn. App. 752, 757, 109 P.3d 489

(2005). RCW 51.52.110 establishes the exclusive means of appealing from a decision

of the Board:

      Within thirty days after a decision of the board to deny the petition or
      petitions for review upon such appeal has been communicated to such
      worker, beneficiary, employer or other person, or within thirty days after
      the final decision and order of the board upon such appeal has been
      communicated to such worker, beneficiary, employer or other person, or
      within thirty days after the appeal is denied as herein provided, such
      worker, beneficiary, employer or other person aggrieved bv the decision
      and order of the board mav appeal to the superior court....
            ... Such appeal shall be perfected bv filing with the clerk of the
      court a notice ofappeal and bv serving a copy thereof bv mail, or
       personally, on the director and on the board.[]

      The statute is clear and unambiguous. In order to perfect an appeal of a Board

decision and order, the appellant "shall" serve a copy of the notice of appeal in person

or by mail on the Board and the Department. RCW 51.52.110. Such service must be

accomplished within 30 days of the Board's decision and order being communicated to

the appellant. RCW 51.52.110; Fay v. Nw. Airlines, Inc., 115 Wn.2d 194, 198, 796 P.2d

412 (1990). The word "shall" in a statute imposes a mandatory duty unless a contrary

legislative intent is apparent. State v. Krall, 125 Wn.2d 146,148, 881 P.2d 1040 (1994).

By contrast, where a statute says that a matter "may" be dismissed for failure to

substantially comply with the service requirement, dismissal is discretionary and we

review a superior court's decision to dismiss for abuse of that discretion. Spokane


        (Emphasis added.)
No. 69408-1-1/5



County v. E. Wash. Growth Mgmt. Hearings Bd.. 173 Wn. App. 310, 323-24, 293 P.3d

1248(2013).

         We conclude the legislature's use of the word "shall" in describing the

appellant's duty to perfect the appeal imposes a mandatory obligation to serve the

notice of appeal on the Board and the Department within the 30-day time limit. RCW

51.52.110. Because there is no dispute Smith did not comply with RCW 51.52.110, the

superior court did not err in dismissing his appeal.

       Sprint Spectrum, LP v. Department of Revenue, 156 Wn. App. 949, 235 P.3d 849

(2010), is analogous and supports our conclusion. Sprint Spectrum involved the service

requirements for an appeal of an administrative agency's final order under the

Administrative Procedure Act (APA), chapter 34.05 RCW. RCW 34.05.542(2) requires

that "[a] petition for judicial review of an order shall be filed with the court and served on

the agency, the office of the attorney general, and all parties of record within thirty days

afterservice ofthe final order."3 The appellant in Sprint Spectrum served copies of its
notice of appeal on the Department of Revenue but did not serve the Board of Tax

Appeals. Sprint Spectrum, 156 Wn. App. at 952. On appeal, we held that under the

plain and unambiguous language of the statute, the failure to timely serve a copy of the

notice of appeal on the Board of Tax Appeals supported the superior court's dismissal

of the appeal. Sprint Spectrum. 156 Wn. App. at 953-55.




       3(Emphasis added.)
No. 69408-1-1/6



      Smith attempts to distinguish Sprint Spectrum on two grounds. First, Smith

argues that unlike the APA, the Industrial Insurance Act (MA), Title 51 RCW, is to be

"liberally construed" in the employee's favor. See RCW 51.12.010; Dennis v. Dep't of

Labor & Indus., 109 Wn.2d 467, 470, 745 P.2d 1295 (1987). Accordingly, "where

reasonable minds can differ over what Title 51 RCW provisions mean, in keeping with

the legislation's fundamental purpose, the benefit of the doubt belongs to the injured

worker." Cockle v. Dep't of Labor & Indus.. 142 Wn.2d 801, 811, 16 P.3d 583 (2001).

But here, because the requirement to perfect an appeal of a decision and order under

the IIA is not ambiguous, reasonable minds cannot differ.

       Smith also claims that Sprint Spectrum held that dismissal of the appeal was

appropriate because the failure to comply with the statutory requirements deprived the

superior court of subject matter jurisdiction. Citing ZDl Gaming, Inc. v. Washington

State Gambling Commission, 173 Wn.2d 608, 268 P.3d 929 (2012), Smith argues that

"the existence of subject matter jurisdiction is a matter of law and does not depend on

procedural rules." ZDJ, 173 Wn.2d at 617. But Sprint Spectrum did not affirm dismissal

of the appeal on jurisdictional grounds. The court held that the "failure to timely serve a

copy of the petition on the Board was a failure to comply with the express terms of the

statute," and "noncompliance with the service requirements of the statute supports the

superior court's dismissal of the petition." Sprint Spectrum. 156 Wn. App. at 955, 963.
No. 69408-1-1/7



      Because the uncontroverted facts establish that Smith did not comply with the

mandatory statutory requirements under RCW 51.52.110 to perfect his appeal of the

Board's decision and order, we affirm.




                                            %JL^w» Q£*-J
WE CONCUR:




   J^j} e^                                              ArMA